502 So.2d 481 (1987)
Daniel C. COLE, Appellant,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, Appellee.
No. BP-34.
District Court of Appeal of Florida, First District.
January 29, 1987.
Ida M. Lawry, Ft. Lauderdale, for appellant.
Douglas A. Shropshire, Sr. Atty., Dept. of Professional Regulation, for appellee.
PER CURIAM.
Upon consideration of appellee's motion to relinquish jurisdiction for the limited purpose of permitting appellee to set aside its final order, the appealed order is quashed, and this cause is remanded for further proceedings in compliance with the Administrative Procedure Act; section 120.50 et seq.
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.